330 S.W.3d 113 (2010)
CITY OF KANSAS CITY, Missouri, Respondent,
v.
Amos A. AGGABAO, Appellant.
No. WD 71712.
Missouri Court of Appeals, Western District.
November 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Amos A. Aggabao Kansas City, MO, Appellant, pro se.
Megan Fuller Pfannenstiel, Assistant City Prosecutor, Kansas City, MO, for Respondent.
Before Division Two: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Amos A. Aggabao appeals the judgment of the Circuit Court of Jackson County, Missouri ("trial court"), finding him guilty of driving thirty-seven miles per hour in a twenty-five-mile-per-hour school zone in violation of Kansas City Ordinance 70-363(c).
We affirm the judgment of the trial court. Rule 30.25(b).